                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


TED STONE                                                                      PLAINTIFF

V.                                             CIVIL ACTION NO.: 4:18CV100-GHD-JMV

PELICIA HALL, ET AL.                                                       DEFENDANTS


                               ORDER RESTRICTING ACCESS

       Before the Court is Defendant Knighten’s motion to file an exhibit to Defendant’s

anticipated motion for summary judgment under seal. Because the exhibit contains Plaintiff’s

protected information, the Court ORDERS that Defendant’s motion [75] is GRANTED. Upon

Defendant Knighten’s filing of her motion for summary judgment, the Clerk is DIRECTED to

restrict access to “Exhibit B” to the parties and the Court.

       THIS the 3rd day of May, 2019.

                                               s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
